DETAILED ACTION
The action is responsive to the Application filed on 02/28/2020. Claims 1-20 are pending in the case. Claims 1, 8 and 14 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US 20170192651 A1, hereinafter Yang).

As to claim 1, Yang discloses a method, comprising: 
displaying a first picture on a user interface of a mobile device ("FIGS. 2 and 3 are examples of what a user may see when he or she comments using the photo. A user may see a photo on the ; 
receiving, on the user interface, a selection of at least one foreground image included in the first picture ("To detect the foreground and background of an original photo, the computing device may either use a foreground and/or background detection algorithm, or it may request that the user identify what is foreground and what is background. To do this, the computing device may request that the user trace around the foreground images to identify them. Alternatively, the user may simply click or tap on the foreground images and the computing device may use this information to detect the foreground and background," Yang paragraph 0025); 
receiving, on the user interface, a selection of a background image included in a library of images ("The user may select the Swiss Alps background and apply it to the original photo," Yang paragraph 0025); and 
displaying, on the user interface, a second picture including the at least one selected foreground image and the selected background image responsive to receiving the selection of the at least one foreground image followed by the selection of the background image ("Once the background has been detected, the original background image of the MCDONALDS restaurant may be replaced with the selected background image of the Swiss Alps," Yang paragraph 0025).

As to claim 4, Yang further discloses the method of claim 1, further comprising: 
identifying a boundary of the at least one foreground image responsive to performing an artificial intelligence (AI) operation ("The user may select the Swiss Alps background and apply it to the original photo. To detect the foreground and background of an original photo, the computing device may either use a foreground and/or background detection algorithm," Yang paragraph 0025).

As to claim 5, Yang further discloses the method of claim 1, further comprising: 
identifying a boundary of the background image responsive to performing an artificial intelligence (AI) operation ("The user may select the Swiss Alps background and apply it to the original photo. To detect the foreground and background of an original photo, the computing device may either use a foreground and/or background detection algorithm," Yang paragraph 0025).

Claim 8 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wantland et al. (US 20210042950 A1, hereinafter Wantland).

As to claim 8, Wantland discloses an apparatus, comprising: 
a user interface (“User interface module 901 can be operable to send data to and/or receive data from external user input/output devices,” Wantland paragraph 0103); 
a memory (“Data storage 904 can include one or more non-transitory computer-readable storage media that can be read and/or accessed by at least one of one or more processors 903. The one or more computer-readable storage media can include volatile and/or non-volatile storage components, such as optical, magnetic, organic or other memory or disc storage,” Wantland paragraph 0106); and 
a processor configured to execute executable instructions stored in the memory (“One or more processors 903 can be configured to execute computer-readable instructions 906 that are contained in data storage 904,” Wantland paragraph 0105) to: 
display a first picture on a user interface of a mobile device ("In FIG. 2A, the editing application displays the original version of the photo," Wantland paragraph 0052; “For instance, the depth-aware image processing described herein could be implemented by an application on a mobile computing device, such as a mobile phone,” Wantland paragraph 0042); 
receive, on the user interface, a selection of at least one foreground image of one or more foreground images included in the first picture ("Accordingly, the editing application may allow the user to select person 204a (and possibly other objects) by using the touchscreen to tap on person 204a," Wantland paragraph 0052); 
receive, on the user interface, a selection of a delete icon ("As further shown in FIG. 2B, when the user selects person 204a, the editing application may display a user-selectable blur ; and 
display a second picture on the user interface of the mobile device responsive to receiving the selection of the at least one foreground image followed by the selection of the delete icon, wherein the second picture is the first picture without the at least one selected foreground image ("Further, as shown in FIG. 2C the editing application may display an updated version of the image, where the person has been replaced with the replacement image content 204c," Wantland paragraph 0054; Wantland Figure 2A 204a; Wantland Figure 2C 204c).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20170192651 A1, hereinafter Yang) in view of Muchnick et al. (US 20140071045 A1, hereinafter Muchnick).

As to claim 2, Yang further discloses the method of claim 1, further comprising: 
storing the second picture in memory on the mobile device responsive to receiving a save command ("It is also contemplated that the users who made edits to the original photo may retain control and ownership of their edited versions of the original photo. This may be accomplished by duplicating the original photo and allowing a user to save that photo in a photo album or other means of photo storage," Yang paragraph 0033).
However Yang does not appear to explicitly disclose receiving a selection of a save icon while the second picture is being displayed on the user interface.
Muchnick teaches receiving a selection of a save icon while the second picture is being displayed on the user interface (“After a user edits image 3 04B, such as described below, the user may select save button 310 or may select cancel button 312 to save or discard the changes made to image 304B, respectively,” Muchnick paragraph 0046; Muchnick Figure 3C 304B, 310).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yang to include a save icon as taught by Muchnick. One would have been motivated to make such a combination so that the option to save is readily apparent by the user, thus resulting in greater ease of use for the user.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20170192651 A1, hereinafter Yang) in view of Flider et al. (US 20090044136 A1, hereinafter Flider).

As to claim 3, Yang discloses the method of claim 1, however Yang does not appear to explicitly disclose a limitation further comprising: 
displaying the first picture with the at least one selected foreground image outlined on the user interface responsive to receiving the selection of the at least one foreground image.
Flider teaches a limitation further comprising: 
displaying the first picture with the at least one selected foreground image outlined on the user interface responsive to receiving the selection of the at least one foreground image ("In response to receiving a selection of extract option 2708, the presentation application may mask the areas of the object that are not part of, for example, the foreground. This may leave the pixels in the foreground set of the object trimap visible, as well as any pixels in the unknown set that are determined to be at least partially part of the foreground. In some embodiments, the degree of visibility (e.g., the opacity) of an unknown pixel may depend on the degree that the pixel is determined to be part of the foreground. One skilled in the art would appreciate that, rather than extracting the foreground, this feature could also be used to extract the background," Flider paragraph 0135; Flider Figure 27 2702 outline of the foreground object).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yang to include outline the selected foreground object as taught by Flider. One would have been motivated to make such a combination so that it is readily apparent to the user what the algorithm of Yang has selected as the foreground thus resulting in greater ease of use for the user.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20170192651 A1, hereinafter Yang) in view of Weiner et al. (US 20140359525 A1, hereinafter Weiner).

 claim 6, Yang discloses the method of claim 1, however Yang does not appear to explicitly disclose a limitation further comprising: 
displaying a third picture on the user interface; 
receiving, on the user interface, a selection of the background image included in the third picture; and 
storing the background image in the library of images responsive to receiving the selection of the background image followed by a selection of a save icon on the user interface.
Weiner teaches a limitation further comprising: 
displaying a third picture on the user interface (Weiner Figure 6B “Upload Button”; Weiner Figure 6C 606, visible photo that has been uploaded); 
receiving, on the user interface, a selection of the background image included in the third picture (“In another embodiment, the user uploads or otherwise specifies a storage location of the desired background,” Weiner paragraph 0031); and 
storing the background image in the library of images responsive to receiving the selection of the background image followed by a selection of a save icon on the user interface (“In one embodiment, a plurality of backgrounds (also referred to as background images) are stored (and updated and maintained) in the background library 310. Background choices are presented to the user (e.g., via background module 316) in response to user request to add or select a background. The user selects a background from among the background choices. In another embodiment, the user uploads or otherwise specifies a storage location of the desired background,” Weiner paragraph 0031; Weiner Figure 6C “Done” button).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yang to allow the user to add backgrounds to the background library as taught by Weiner. One would have been motivated to make such a combination so that more backgrounds could be used with Yang’s background replacement method, thus resulting in greater utility for the finished product.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20170192651 A1, hereinafter Yang) in view of Ma (US 20030063800 A1).

As to claim 7, Yang discloses the method of claim 1, however Yang does not appear to explicitly disclose a limitation further comprising: 
displaying at least one image from the library of images on the user interface while displaying the first picture on the user interface.
Ma teaches a limitation further comprising: 
displaying at least one image from the library of images on the user interface while displaying the first picture on the user interface ("Referring to FIG. 8 specifically, an image composition on the picture 21 without background 22 will now be described. First, user selects a background object 70 available from image processing software. Next, image processing software may paste another digital image representation 71 under picture 21 by double clicking the digital image representation 71 being selected. Therefore, the another digital image representation 71 becomes a new background of picture 21. In such a manner, user may change background of picture as needed or preference," Ma paragraph 0024; Ma Figure 8 photo 21 displayed alongside library of backgrounds 71).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yang to display the library of images and the first picture together as taught by Ma. One would have been motivated to make such a combination so that the user could quickly flip between backgrounds, resulting in less steps and greater ease of use for the user when deciding which background to select.

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wantland et al. (US 20210042950 A1, hereinafter Wantland) in view of Salvador et al. (US 20150227782 A1, hereinafter Salvador).


claim 9, Wantland discloses the apparatus of claim 8, however Wantland does not appear to explicitly disclose the processor further configured to execute instructions stored in the memory to: 
classify the one or more foreground images as familiar or unfamiliar responsive to displaying the first picture on the user interface.
Salvador teaches the processor further configured to execute instructions stored in the memory to: 
classify the one or more foreground images as familiar or unfamiliar responsive to displaying the first picture on the user interface ("The device may identify a face of a user in the photo (operation 1020), for example by using facial recognition software to recognize the portion of the photo containing the face and comparing the face to known faces (e.g., in a database) to identify the individual corresponding to the face," Salvador paragraph 0062; "The device may determine that no user information corresponding to the face is available (operation 1130), for example, by comparing the face to known faces (e.g., in a database) and finding no matches," Salvador paragraph 0067).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Wantland to classify and highlight familiar or unfamiliar objects as taught by Salvador. One would have been motivated to make such a combination so that obvious targets for deletion could be more obvious to the user, resulting in greater ease of use for the user.

As to claim 10, Wantland as modified by Salvador further discloses the apparatus of claim 9, the processor further configured to execute instructions stored in the memory to: 
outline the one or more foreground images classified as unfamiliar in the first picture responsive to classifying the one or more foreground images ("The UI module 240 may also present the option to provide information for a face not associated with a known user. For example, an unknown face may be highlighted," Salvador paragraph 0032; "In some example embodiments, the UI of FIG. 6 is displayed after the UI of FIG. 4 or FIG. 5, when contact information for a face is not retrieved. As can be seen in block diagram 600, the user interface includes a photo including the individual 410A and a box 610. The box 610 may indicate a recognized face. Other ways of indicating recognized faces may also be .

As to claim 11, Wantland as modified by Salvador further discloses the apparatus of claim 9, the processor further configured to execute instructions stored in the memory to: 
perform artificial intelligence (AI) operations to classify the one or more foreground images as familiar or unfamiliar ("Facial recognition algorithms may identify the faces of one or more people in the picture," Salvador paragraph 0012).

As to claim 12, Wantland as modified by Salvador further discloses the apparatus of claim 11, the processor further configured to execute instructions stored in the memory to: 
perform the Al operations to classify the one or more foreground images as familiar or unfamiliar using image data stored in the memory ("A relational database can store records of identified faces. Each record may consist of a name, addresses for various means of electronic communication, and facial recognition data (e.g. a feature vector of weights described above with respect to ‘eigenfaces’)," Salvador paragraph 0030).

As to claim 13, Wantland as modified by Salvador further discloses the apparatus of claim 12, wherein the image data includes previously captured pictures ("Different algorithms for facial recognition may be used. One method, known as ‘eigenfaces’, projects face images onto a feature space derived through Principal Component Analysis (PCA). This feature space represents the axes with the maximum variance, or eigenvectors, of the image. The system is trained by projecting identified face images onto the eigenfaces feature space. The resulting projections, which is a vector of weights for each eigenface, are stored along with a label for each trained face. These weight vectors may be computed and stored on the mobile device," Salvador paragraph 0015).

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 20160035074 A1, hereinafter Jeong) in view of Koh et al. (US 20120046080 A1, hereinafter Koh).

As to claim 14, Jeong discloses a system, comprising: 
a user interface (“The programs stored in the memory 140 may be classified into a plurality of modules according to their functions, for example, a user interface (UI) module 141,” Jeong paragraph 0319); 
a memory (“The controller 120 typically controls all operations of the device 100. For example, the controller 120 may control the user input 110, the outputter 170, the communicator 150, the sensors 180, and the microphone 190 by executing programs stored in the memory 140,” Jeong paragraph 0311); and 
a processor configured to execute executable instructions stored in the memory (“The controller 120 typically controls all operations of the device 100. For example, the controller 120 may control the user input 110, the outputter 170, the communicator 150, the sensors 180, and the microphone 190 by executing programs stored in the memory 140,” Jeong paragraph 0311) to: 
display a first picture on the user interface ("As shown in 2600-1 of FIG. 26A, the device 100 may display a first image 2610 while a mode of the device 100 is set as an effect mode," Jeong paragraph 0235); 
receive, on the user interface, a selection of a first foreground image included in the first picture ("For example, a user may touch a partial area of the first image 2610 on which an object 2612 is displayed, and the device 100 may select, as a region of interest, the object 2612 including the touched area and obtained by performing image processing based on the touched area," Jeong paragraph 0235); 
receive, on the user interface, a selection of a second picture ("The user may perform an input of selecting one effect from the effect list 2620. For example, the user may perform the input by touching an item ‘use of another image’," Jeong paragraph 0236; "A found second image 2650 may be displayed as shown in 2600-5 of FIG. 26C. The first image 2610 and the second image 2650 may be displayed on separate areas. When a plurality of second images 2650 are found, the device 100 may sequentially arrange the plurality of second images 2650 in a searching order or the like," Jeong paragraph 0240; "In a response to a user input of selecting a second image 2660 from the plurality of second images 2650, the device 100 may display an effect image 2670 obtained by combining the first image 2610 with the selected second image 2660, as shown in 2600-6-of FIG. 26C," Jeong paragraph 0241; Jeong Figure 26C 2660, 2662); 
receive, on the user interface, a selection of a second foreground image included in the second picture ("In a response to a user input of selecting a second image 2660 from the plurality of second images 2650, the device 100 may display an effect image 2670 obtained by combining the first image 2610 with the selected second image 2660, as shown in 2600-6-of FIG. 26C," Jeong paragraph 0241; Jeong Figure 26C 2660, 2662, selecting a second photo also selects the object in the second photo); and 
display a third picture on the user interface responsive to receiving the selection of the first foreground image followed by the selection of the second foreground image, wherein the third picture is the first picture with the first foreground image replaced by the second foreground image ("In a response to a user input of selecting a second image 2660 from the plurality of second images 2650, the device 100 may display an effect image 2670 obtained by combining the first image 2610 with the selected second image 2660, as shown in 2600-6-of FIG. 26C," Jeong paragraph 0241; Jeong Figure 26C 2660, 2662, selecting a second photo also selects the object in the second photo).
However Jeong does not appear to explicitly disclose displaying the second picture in place of the first picture on the user interface responsive to receiving the selection of the second picture.
Koh teaches displaying the second picture in place of the previously displayed image on the user interface responsive to receiving the selection of the second picture ("when the user selects one of the thumbnail images and activates the preview function or presses an "OK" button, the mobile terminal 100 displays the screen image corresponding to the selected thumbnail image... When the user accepts the setting of the selected screen image by pressing the "OK" button, the mobile terminal 100 may also display the selected screen image on the display unit 140 as indicated by reference symbol 305. At the step indicated by reference symbol 305, the mobile terminal 100 may also provide a "back" button or "cancel" key to return to the previous step indicated by reference symbol 303. Thereby, the user may evaluate multiple screen images without needing to re-enter the index information 178," Koh paragraph 0049; "The mobile terminal of claim 7, wherein a user may select an image from the selection of images, and the image selected by the user is then previewed as a full screen preview image," Koh claim 8; Koh Figure 3 305 full screen image, selecting a thumbnail will display a full screen preview of the image for confirmation by the user).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jeong to display a full-screen preview of the selected second image as taught by Koh. One would have been motivated to make such a combination so that the user could better discern the photo that he/she has selected before editing the first photo, resulting in greater ease of use for the user.

As to claim 15, Jeong as modified by Koh further discloses the system of claim 14, further comprising: 
a camera, wherein the first picture is captured by the camera ("The image processing module 143 may acquire object information, edge information, atmosphere information, color information, and the like included in a captured image by analyzing the captured image," Jeong paragraph 0321; "When the device 100 receives a store command, the device 100 may store a live view image to which an effect has been provided. The device 100 may store, as a still image or a moving picture, the live view image to which an effect has been provided, according to a photographing mode of the device 100," Jeong paragraph 0253).

As to claim 16, Jeong as modified by Koh further discloses the system of claim 14, wherein the first foreground image is an object, an animal, or a person ("Throughout the specification, 'image' may include an object and a background. The object is a partial image that may be distinguished from the background with a contour line via image processing or the like, and the object may be, for example, a human, an animal, a building, a vehicle, or the like," Jeong paragraph 0077).

As to claim 17, Jeong as modified by Koh further discloses the system of claim 14, wherein the second foreground image is an object, an animal, or a person ("Throughout the specification, 'image' may include an object and a background. The object is a partial image that may be distinguished from the background with a contour line via image processing or the like, and the object may be, for example, a human, an animal, a building, a vehicle, or the like," Jeong paragraph 0077).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 20160035074 A1, hereinafter Jeong) in view of Koh et al. (US 20120046080 A1, hereinafter Koh) in further view of Yoshino et al. (US 20140168470 A1, hereinafter Yoshino).

As to claim 18, Jeong as modified by Koh further discloses the system of claim 14, wherein the processor is further configured to execute the executable instructions stored in the memory to: capture the first picture responsive to receiving a store command ("The image processing module 143 may acquire object information, edge information, atmosphere information, color information, and the like included in a captured image by analyzing the captured image," Jeong paragraph 0321; "When the device 100 receives a store command, the device 100 may store a live view image to which an effect has been provided. The device 100 may store, as a still image or a moving picture, the live view image to which an effect has been provided, according to a photographing mode of the device 100," Jeong paragraph 0253).
However neither Jeong nor Koh appear to explicitly disclose capturing the first picture responsive to receiving on the user interface a selection of a capture icon while displaying the first picture.
Yoshino teaches capturing the first picture responsive to receiving on the user interface a selection of a capture icon while displaying the first picture (“When the shutter-icon 31 is not touched, the present determination is repeated until the shutter-icon 31 is touched. When touched, in step S5, capturing the images is finished, and the image just before the finger 20 touches the shutter-icon 31 (e.g., the image imaged several pieces before the image imaged closest to timing of touching the shutter-icon 31) is extracted. Then, in step S6, the extracted image is stored in the memory card 9,” Yoshino paragraph 0086; Yoshino Figure 4 31 shutter button with live preview 40).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jeong to include a capture icon as taught by Yoshino. One would have been motivated to make such a combination so that the option to capture an image is readily apparent by the user, thus resulting in greater ease of use for the user.

As to claim 19, Jeong as modified by Koh further discloses the system of claim 14, wherein the processor is further configured to execute the executable instructions stored in the memory to: capture the second picture responsive to receiving store command ("The image processing module 143 may acquire object information, edge information, atmosphere information, color information, and the like included in a captured image by analyzing the captured image," Jeong paragraph 0321; "When the device 100 receives a store command, the device 100 may store a live view image to which an effect has been provided. The device 100 may store, as a still image or a moving picture, the live view image to which an effect has been provided, according to a photographing mode of the device 100," Jeong paragraph 0253).
However neither Jeong nor Koh appear to explicitly disclose capturing the second picture responsive to receiving on the user interface a selection of a capture icon while displaying the second picture.
Yoshino teaches capturing the second picture responsive to receiving on the user interface a selection of a capture icon while displaying the second picture (“When the shutter-icon 31 is not touched, the present determination is repeated until the shutter-icon 31 is touched. When touched, in step S5, capturing the images is finished, and the image just before the finger 20 touches the shutter-icon 31 (e.g., the image imaged several pieces before the image imaged closest to timing of touching the shutter-icon 31) is extracted. Then, in step S6, the extracted image is stored in the memory card 9,” Yoshino paragraph 0086; Yoshino Figure 4 31 shutter button with live preview 40).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jeong to include a capture icon as taught by Yoshino. One would have been motivated to make such a combination so that the option to capture an image is readily apparent by the user, thus resulting in greater ease of use for the user.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 20160035074 A1, hereinafter Jeong) in view of Koh et al. (US 20120046080 A1, hereinafter Koh) in further view of Muchnick et al. (US 20140071045 A1, hereinafter Muchnick).

As to claim 20, Jeong as modified by Koh discloses the system of claim 14, wherein the processor is further configured to execute the executable instructions stored in the memory to: 
store the third picture in the memory responsive to receiving a store command ("When the device 100 receives a store command, the device 100 may store a live view image to which an effect has .
However neither Jeong nor Koh appear to explicitly disclose storing the third picture in the memory responsive to receiving a selection of a save icon while displaying the third picture.
Muchnick teaches storing the picture in the memory responsive to receiving a selection of a save icon while displaying the picture (“After a user edits image 3 04B, such as described below, the user may select save button 310 or may select cancel button 312 to save or discard the changes made to image 304B, respectively,” Muchnick paragraph 0046; Muchnick Figure 3C 304B, 310).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jeong to include a save icon as taught by Muchnick. One would have been motivated to make such a combination so that the option to save is readily apparent by the user, thus resulting in greater ease of use for the user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20040062439 A1 to Cahill et al. discloses a 
US 20130089258 A1 to Herling et al. discloses a method and apparatus for removing a visual object from a visual data stream where a user selects an object to remove from an image, automatically generating a mask for the selected object and automatically removing the selected object from the image;
US 20140169667 A1 to Xiong et al. discloses removing an object from an image where a user can select an object for deletion in the image and automatically deleting the selected object and filling in the background behind the object.

US 20200112694 A1 to Hirabayashi et al. discloses an imaging device and image processing method where people in a captured image can be classified as familiar or unfamiliar; and
US 20200380697 A1 to Nakagawa et al. discloses an image processing device, imaging device, image processing method, and program where selected objects can be automatically removed from an image;

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SAMWEL whose telephone number is (313) 446-6549. The examiner can normally be reached Monday through Thursday 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL SAMWEL/             Primary Examiner, Art Unit 2171